As filed with the Securities and Exchange Commission on January 28, 2011 File No. 333-131156 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POLYMER GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 57-1003983 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9335 Harris Corners Parkway, Suite 300 Charlotte, North Carolina 28269 (704) 697-5100 (Address of Principal Executive Offices) POLYMER GROUP, INC. 2 (Full title of the plan) Daniel L. Rikard Vice President, General Counsel and Secretary Polymer Group, Inc. 9335 Harris Corners Parkway, Suite 300 Charlotte, North Carolina 28269 (704) 697-5100 (Name, address and telephone number, including area code, of agent for service) Copies to: Peter Martelli Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York, New York 10017 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [X] (Do not check if a smaller reporting company) Smaller reporting company [] DEREGISTRATION OF SECURITIES On January 20, 2006, Polymer Group, Inc., a Delaware corporation (the “Company”), filed with the Securities and Exchange Commission a registration statement on Form S-8 (File No. 333-131156) (the “Registration Statement”) with respect to 482,000shares of the Company’s Class A common stock, par value $.01 per share, registered for issuance under the Polymer Group, Inc. 2005 Employee Restricted Stock Plan. On January 28, 2011, pursuant to the Agreement and Plan of Merger, dated as of October 4, 2010, among the Company, Scorpio Acquisition Corporation, a Delaware corporation that was formed by Blackstone Capital Partners V L.P. (“Parent”), Scorpio Merger Sub Corporation, a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Subsidiary”), and MatlinPatterson Global Opportunities Partners L.P., a Delaware limited partnership, as the Stockholder Representative, Merger Subsidiary merged with and into the Company (the “Merger”), with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent (the “Surviving Corporation”). As a result of the Merger, the offering pursuant to the Registration Statement has been terminated. In accordance with the undertakings made by the Company in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered that remain unsold at the termination of the offering, the Surviving Corporation is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all of the shares that remain unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Charlotte, State of North Carolina, on this 28th day of January, 2011. POLYMER GROUP, INC. /s/ Dennis E. Norman Name:Dennis E. Norman Title: Chief Financial Officer
